Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Brett L. Mellor, Reg. No. 71,835 on 05/25/2022.

	Please amend the claims as follows:
	8. 	(Cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 5, and 17.

	The closest prior art of record to claims 1, 5 and 17 is Wang et al. (US Patent 8,213,518, cited in PTO-892 filed 03/15/2022) and Yoshida et al. (“Data-localization scheduling inside processor-cluster for multigrain parallel processing”, cited in PTO-892 filed 02/18/2021).
Wang teaches dividing a process for decoding streaming data into two or more tasks based on data dependencies between the two or more tasks. The two or more tasks may be executed in parallel on three or more processors in a way that balances a processing load of executing the two or more tasks among the three or more processors. Wang teaches tasks are executed in order of data dependency and in groups and in parallel given input data buffer and output data buffer have sufficient capacity.
Yoshida teaches a scheduling scheme inside a processor-cluster for multigrain parallel processing, hierarchically exploits parallelism among coarse-grain tasks like loops, medium-grain tasks like loop iterations and near-fine-grain tasks like statements. The proposed scheme assigns near-fine-grain or medium-grain tasks inside coarse-grain tasks onto processors inside a processor-cluster so that maximum parallelism can be exploited and inter-processor data transfer can be minimum after data-localization for coarse-grain tasks across processor-clusters.

The features, recited in Claim 1, of determining a schedule for performing neural network computations for a first context and a second context, wherein performing neural network computations for each context comprises executing a sequence of computing tasks for the respective context, each sequence of computing tasks including a first computing task using a first neural network layer, a second computing task using a second neural network layer, and a third computing task using a third neural network layer, the third computing task of one context being configured to process an output of the second computing task of the one context, and the second computing task of the one context being configured to process an output of the first computing task of the one context; wherein determining the schedule comprises: determining a first execution batch comprising the third computing task of the first context and the third computing task of the second context, wherein the first execution batch is determined based on a state buffer having sufficient capacity to hold input data and output data of the third computing tasks of the first context and of the second context; determining whether the state buffer has sufficient capacity to hold input data and output data of the second computing tasks of the first context and the second context; responsive to determining that the state buffer does not have sufficient capacity to hold the input data and the output data of the second computing tasks of the first context and the second context: determining a second execution batch to be executed before the first execution batch and a third execution batch to be executed before the second execution batch, the second execution batch comprising the second computing task of the first context, the third execution batch comprising the second computing task of the second context, wherein the second execution batch and the third execution batch are determined based on the state buffer having sufficient capacity to hold the output data of the second computing task of the second context and the input data and the output data of the second computing task of the first context; and determining a fourth execution batch to be executed before the second execution batch, the fourth execution batch comprising the first computing task of the first context, wherein the fourth execution batch is determined based on the state buffer having sufficient capacity to hold input data and output data of the first computing task of the first context and the output data of the second computing task of the second context; executing the third execution batch; executing the fourth execution batch after the third execution batch; executing the second execution batch after the fourth execution batch; and executing the first execution batch after the second execution batch when taken in the context of the claim as a whole were not uncovered in the prior art teachings.

The features, recited in claims 5 and 17, of determining a set of computation tasks to be executed, the set of computation tasks including a first computation task, a second computation task, a third computation task, and a fourth computation task, wherein the third computation task and the fourth computation task generate, respectively, input data of the first computation task and input data of the second computation task; determining a first execution batch comprising the first computation task and the second computation task based on a memory device having sufficient capacity to hold input and output data of both the first computation task and the second computation task; determining a second execution batch comprising at least the third computation task to be executed before the first execution batch; determining whether to include the fourth computation task in the second execution batch based on whether (1) the memory device has sufficient capacity to hold input data and output data of both the third computation task and the fourth computation task or (2) the memory device only has sufficient capacity to hold the output data of the third computation task and the input data and the output data of the fourth computation task; in response to determining that the memory device does not have sufficient capacity to hold the input data and the output data of both the third computation task and the fourth computation task, but has sufficient capacity to hold the input data and the output data of the fourth computation task and the output data of the third computation task, determining a third execution batch comprising the fourth computation task to be executed after the second execution batch; executing the second execution batch; executing the third execution batch after the second execution batch; and executing the first execution batch after the third execution batch when taken in the context of the claim as a whole were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                 


/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127